Exhibit 10.2
ASSIGNMENT AND ASSUMPTION OF LEASE
This Assignment and Assumption of Lease (the “Assignment”) is made and entered
into as of this 19th day of February, 2009 (“Assignment Date”), by and between
Philip Elghanian, an individual (“Assignor”), and Fontana Medical Plaza, LLC, a
California limited liability company (“Assignee”), with reference to the
following facts.
R E C I T A L S :
A. Pursuant to the terms of that certain Standard Offer, Agreement and Escrow
Instructions for Purchase of Real Estate dated September 8, 2008, by and between
Assignor, as buyer, and Hovic Perian and Rima Perian, collectively, as seller
(the “Seller”), and that certain Addendum “1” thereto, as the same has been
subsequently amended (the “Purchase Agreement”), Assignor agreed to purchase the
Property (as such term is defined in the Purchase Agreement), located in the
City of Fontana, County of San Bernardino, State of California and all
Improvements (as such term is defined in the Purchase Agreement) located
thereon.
B. An escrow for the purchase and sale of the Property has been opened at
Fidelity National Title Company, escrow no. 521434-CL (the “Escrow”).
C. Pursuant to that certain Assignment and Assumption of Purchase Agreement
dated as of February  _____  , 2009 by and between Assignor and Assignee,
Assignor assigned all of his rights, interests, benefits, liabilities, duties
and obligations arising under the Purchase Agreement and the Escrow (and related
documents) to Assignee, and Assignee assumed all of said rights, interests,
benefits, liabilities, duties and obligations.
D. Assignor (as lessor) and DVA Healthcare Renal Care, Inc. (as lessee) entered
into that certain Lease Agreement dated as of February 6, 2009 (the “Lease”).
E. Assignor now desires to assign and transfer to Assignee all of Assignor’s
rights and interests in and to, and obligations under the Lease, and Assignee
desires to assume all of Assignor’s rights, title, interests and obligations in,
to and under the Lease, as set forth herein.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:
1. Assignment and Assumption. Effective as of the Assignment Date, Assignor
hereby grants, transfers, conveys, assigns and delegates to Assignee all of the
rights, interests and obligations of Assignor in, to and under the Lease.
Assignee hereby accepts such assignment and delegation by Assignor and expressly
and unconditionally assumes and covenants to keep, perform, fulfill and
discharge all of the terms, covenants, conditions and obligations required to be
kept, performed, fulfilled and discharged by Assignor as lessor in and under the
Lease.

 

 



--------------------------------------------------------------------------------



 



2. Attorneys’ Fees. In the event any party institutes any action, arbitration or
proceeding against the other party with regard to this Assignment, the
prevailing party of such action shall be entitled to recover from the
nonprevailing party (in addition to all other remedies provided by law) its
attorneys’ fees and costs incurred in such action or proceeding.
3. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall taken together be deemed one
document. Assignor and Assignee agree that the delivery of an executed copy of
this Assignment by facsimile shall be legal and binding and shall have the same
full force and effect as if an original executed copy of this Assignment had
been delivered.
4. Survival. This Assignment and the provisions hereof shall inure to the
benefit of and be binding upon the parties to this Assignment and their
respective successors, heirs and permitted assigns.
5. No Third Party Beneficiaries. Assignor and Assignee do not intend, and this
Assignment shall not be construed, to create a third-party beneficiary status or
interest in, nor give any third-party beneficiary rights or remedies to, any
other person or entity not a party to this Assignment.
IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Assignment Date.

                          ASSIGNOR:    
 
                        /s/ Philip Elghanian                   PHILIP ELGHANIAN,
an individual    
 
                        ASSIGNEE:    
 
                        FONTANA MEDICAL PLAZA, LLC,
a California limited liability company    
 
                        By:   NETREIT, a California corporation, its
managing member    
 
                            By:   /s/ Kenneth W. Elsberry                      
 
          Name:   Kenneth W. Elsberry    
 
          Title:   Chief Financial Officer    

 

 